Citation Nr: 1230580	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.  

In March 2011, the Veteran presented testimony at a personal hearing conducted in Nashville before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The Board remanded the matter for further development in June 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In June 2011, the Board remanded the matter in order to obtain records from the Railroad Retirement Board, to advise the Veteran to submit updated medical information dated in November 2010, and to afford the Veteran a VA examination.  Pursuant to the remand, records from the Railroad Retirement Board were received in March 2012.  The AMC sent the Veteran a June 2011 letter requesting that he submit updated medical information concerning his back claim as identified in a November 2010 statement.  In a statement received in October 2011, the Veteran submitted evidence of his current back disability.  

With regard to the request for a VA examination, the Veteran underwent an examination in July 2011.  In its June 2011 remand, the Board explained that it found the Veteran competent and credible to attest to the fact that he experienced residual pain from his documented in-service injury and continued to experience such pain prior to the 1991 back injury.  Accordingly, the examiner was instructed to accept as fact that the Veteran experienced residual pain from his documented in-service injury and continued to experience such pain prior to the 1991 back injury.  

The July 2011 VA examination report notes that the examiner did not have access to the Veteran's claims file.  The examiner stated that the Veteran reported an injury to his back in service and that he was put on light duty after that.  The examiner noted that the Veteran was able to return to full duty after the injury, but repeatedly since 1953, his back has aggravated him and he has had significant pain.  

In August 2011, the Veteran was examined again by another examiner who reviewed the Veteran's claims file.  The examiner stated that the Veteran "basically states he has been having back pain since 10/53."  The examiner noted that the Veteran has a long history of back pain and that he initially injured his back when a drop tank from an F-86 jet fell on him.  The examiner indicated that the Veteran reported that he was diagnosed with lumbosacral strain and was treated with conservative modalities including rest and physical therapy.  The examiner stated that "[the Veteran] had no discharge and no residual deficits from his injury."  The examiner continued that the Veteran "then once again began having back pain in *-* from a twisting injury" and continued to have back pain since that time.  After examining the Veteran, the examiner provided a diagnosis of osteoarthritis of the lumbar spine.  The examiner opined that osteoarthritis of the lumbar spine "was less likely than not to be related to his lumbosacral strain sustained in the service" and "would more likely be age related and related more to his injury from his work in 1991." 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2011 VA examination is inadequate upon which to base a determination.  Although the examiner originally states that the Veteran reports having back pain since the in-service injury in 1953, the remaining statements seem to imply that the examiner believed that the Veteran did not have pain between the 1953 injury and the "twisting" injury in 1991.  Therefore, it is not clear that the examiner accepted as fact that the Veteran experienced residual pain since his documented in-service injury and continued to experience such pain prior to the 1991 back injury.  Because it appears that the examiner did not accept this as fact for the purposes of this examination, the proffered opinion is inadequate because it is based on an incorrect factual premise.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (providing that where a Veteran has provided lay testimony of an in-service injury or event, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that a negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such in-service incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating that a medical opinion based upon an inaccurate factual premise has no probative value).  

Because the VA examination of record is inadequate, the Board finds a remand is necessary to obtain a new VA examination and etiology opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to determine the nature of any low back disorder, and to provide an opinion as to its possible relationship to service.  The claims file should be provided to and reviewed by the examiner and the examination report should reflect that the claims file was reviewed. 

The examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that any current low back disorder is etiologically related to the documented in-service low back injury.  In particular, a February 1953 clinical record cover sheet noted that the Veteran had a lumbosacral sprain after helping lift a drop tank for an F-86E when the tank got away from the other handlers and the Veteran was left momentarily supporting the tank by himself.

For purposes of providing this opinion only, the examiner must accept as fact that the Veteran experienced residual pain from his documented in-service injury and continued to experience such pain prior to the 1991 back injury.  The examiner must discuss the likelihood that the in-service low back injury resulted in the currently diagnosed low back disorder, including the likelihood of the Veteran's susceptibility to re-injury. 

The examiner should provide a clinical rational for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

2.  Thereafter, readjudicate the claim, to include consideration of all evidence currently associated with the claims file.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


